Citation Nr: 1030716	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the feet.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to Persian Gulf War service. 

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from March 1985 to November 
1992, which included a tour of duty in Southwest Asia during the 
Persian Gulf War.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, in which the RO, in part, declined to reopen the 
previously denied claims for degenerative joint disease of 
bilateral feet and an acquired psychiatric disorder; and denied 
service connection for CFS.

An August 2008 Board decision reopened the claims for 
degenerative joint disease of bilateral feet and an acquired 
psychiatric disorder, and remanded the claims and the CFS claim 
to the agency of original jurisdiction for further development.  

The last two issues have been recharacterized as indicated on the 
title page as the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The preponderance of the evidence shows that the Veteran 
currently is not suffering from degenerative joint disease of 
either foot; and she is in receipt of service connection for the 
only currently diagnosed foot disability, posterior tibial tendon 
dysfunction of the left foot.

3.  VA examination specifically excluded a diagnosis of CFS due 
to an undiagnosed illness,  noting that any symptomatology 
present was a manifestation of the service-connected 
fibromyalgia.

4.  The preponderance of the evidence shows that the Veteran does 
not have a diagnosis of PTSD shown to be based upon a verified 
in-service stressor.

5.  Depression began in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
degenerative joint disease of the feet have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for CFS 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2009).

3.  The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 4.130 
(2009).

4.  The criteria for entitlement to service connection for 
depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in November 2008, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a May 2010 supplemental 
statement of the case, following the provision of notice.  The 
appellant has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.304.  If a chronic disease such as arthritis 
manifests to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. § 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant must 
submit: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) competent evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).

A.  Degenerative Joint Disease of the Feet

Service treatment records do not reflect any complaints of 
degenerative joint disease of the feet.  The Veteran is already 
in receipt of service connection for posterior tibial tendon 
dysfunction of the left foot.

The Veteran is competent to comment on her symptoms.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as whether she has degenerative joint disease of the feet and her 
views are of no probative value.  And, even if her opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professional who reviewed the Veteran's claims file and provided 
the reasons for his opinion.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The claims file is devoid of a diagnosis of degenerative joint 
disease of the feet.  In fact, on VA examination in September 
2009, the examiner stated that the Veteran did not have 
degenerative joint disease of her feet.  The Veteran is already 
in receipt of service connection for the only diagnosed foot 
disability rendered on that examination, posterior tibial tendon 
dysfunction of the left foot.    

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted.  
See Gilpin, supra.



B.  CFS

Service treatment records do not reflect any complaints of 
chronic fatigue syndrome.  The Veteran is already in receipt of 
service connection for fibromyalgia based on her Persian Gulf 
service.

Service connection may be established for a chronic disability 
resulting from an undiagnosed illness that became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of "qualifying chronic 
disability," a chronic disability resulting from an undiagnosed 
illness, a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, or any diagnosed illness that the Secretary determines, 
through September 30, 2011, warrants a presumption of service-
connection.  38 U.S.C.A. § 1117.

An "undiagnosed illness" is one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A 
"qualifying chronic disability" is defined, in part, as an 
undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).  Signs or 
symptoms involving the upper or lower respiratory system may be a 
manifestation of an undiagnosed illness or a chronic multisymptom 
illness.  38 C.F.R. § 3.317(b)(8)

Even after the consideration afforded above, however, 
compensation will not be paid if: (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence that 
an undiagnosed illness was caused by a supervening condition or 
event, or (3) there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran, having served in the Southwest Asia Theater of 
operations during the Persian Gulf War, is entitled to this 
presumption.  38 C.F.R. § 3.317(d).

A VA examination was conducted in September 2009.  The examiner 
excluded the diagnosis of CFS, noting that any symptomatology 
present was a manifestation of fibromyalgia.

Service connection for CFS is not warranted on a presumptive 
basis as competent medical evidence has excluded the diagnosis, 
and also found that it was a manifestation of service-connected 
fibromyalgia.  See 38 C.F.R. § 3.317(a)(1)(ii), supra.

While the Veteran is unable to substantiate her service 
connection claim on a presumptive basis, the Board is obligated 
to consider the Veteran's claim on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, a claim of 
service connection for a disability must be accompanied by 
medical evidence establishing that the claimant currently has a 
claimed disability.  Absent proof of a present disability, there 
can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Symptoms  alone, without a diagnosed or 
identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The Veteran is competent to comment on her symptoms.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of any CFS and her views are of no probative 
value.  And, even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the Veteran's 
claims file and provided the reasons for his opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted. 

C.  Acquired Psychiatric Disorder

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by competent evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of PTSD must comply with the 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM- IV).  See, generally, Cohen, supra; 38 C.F.R. § 
4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by recognized 
military combat citations or other official records.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed.Cir. 1996).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If VA 
determines the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then her lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required-provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If, however, VA 
determines either that the veteran did not engage in combat with 
the enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain other 
objective information that corroborates his testimony or 
statements.

The Veteran has related many incidents of sexual assaults and 
harassment by superiors, so any claimed stressors must be 
independently verified.

Although the Veteran has received diagnoses of PTSD stemming from 
her alleged experiences in service from medical providers, these 
experiences have not been verified.  Without a diagnosis of PTSD 
based on a verified stressor, service connection is not 
warranted.  The Veteran was provided another opportunity to 
provide specific information; however, she did not provide enough 
information to attempt a search of military records.

Regarding entitlement to service connection for depression, the 
examiner who conducted the September 2009 VA examination 
essentially opined that inservice stressors caused the Veteran's 
depression.  Therefore, service connection for depression is 
warranted.


ORDER

Entitlement to service connection for degenerative joint disease 
of both feet is denied.

Entitlement to service connection for CFS, to include as due to 
Persian Gulf War service, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


